DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After completing a thorough search of independent claims 15 and 27, the closest reference to Liu et al (US 2015/0062573 submitted by IDS) discloses an optical detection device and method (figures 20A-20C and 21) comprises FAD peak intensity that may represent the fluorescence contribution from top layer increases from Ring 1, which may correspond to the sample surface at 0 mm, to the maximum in Ring 2, which may correspond to a targeted depth of about 1.21 mm beneath the surface; Kamata (US 2014/0217288 submitted by IDS) discloses @ figure 1 that the pair of parabolic mirrors 27, 28 guide the terahertz wave T generated in the target device S to the detection element 30.  One parabolic mirror 27 of the pair has a hole 27a through which the pulse laser collected by the light collection lens 29 passes; Nebosis et al (US 2010/0027029) teaches system and method (figure 1) for optical coherence tomography having an interferometer for emitting light with which a specimen is irradiated, the interferometer comprising a beam splitter and at least one reflector the optical distance of which from the beam splitter is changeable, a specimen objective by means of which light emitted by the interferometer is focused in a focus lying within the specimen, and a detector for collecting light which is Alfano et al (US Patent No. 5,293,872) discloses a method for distinguishing between calcified atherosclerotic tissue and fibrous atherosclerotic tissue or normal 
cardiovascular tissue comprises irradiating a cardiovascular tissue sample with a beam of infrared monochromatic light, measuring the intensity of two characteristic Raman bands common to the infrared Raman spectra for calcified atherosclerotic tissue being tested, wherein beam 15 passes through a combination narrow-band, wide-band, and neutral density filter unit 17, is reflected off a mirror 19 and is focused by a lens 21 through a hole 23 in an on-axis ellipsoidal mirror 25 onto a sample S, which is mounted on a holder 27. However, none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 15 and 27.
The prior art of record, taken alone or in combination, fails discloses or render obvious a light inspection system and method of the surface and inside of a sample comprising all the specific elements with specific combination including the parabolic mirror allowing: the passage of the light beam towards the sample via the hole, the redirection of a scattered light component of the sample towards said light capturing unit, and the elimination of the light coming from direct reflection at the sample through said hole; and said light capturing unit including a bundle of bifurcated fibers comprising a central fiber and at least one external fiber, said central fiber being positioned to receive scattered light at least from the surface of the sample and said at least one external fiber being positioned at a given distance from the central fiber to receive scattered light exclusively from inside the sample, wherein said image of the sample being obtained at a traversal plane of the bundle of bifurcated fibers in set forth of claims 15 and 27, wherein dependent claims 11-26 are allowable by virtue of dependency on the allowed claim 15, and wherein dependent claim 28 is allowable by virtue of dependency on the allowed claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 29, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886